           Case 1:19-cv-00967-AWI-GSA Document 33 Filed 12/02/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   RICARDO MARTINEZ,,                           1:19-cv-00967-AWI-GSA-PC
12                 Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                  RECOMMENDATIONS IN FULL
13         v.                                     (ECF No. 30)
14   K. BROWN, et al.,                            ORDER DISMISSING THIS CASE, WITH
                                                  PREJUDICE, FOR FAILURE TO STATE A
15               Defendants.                      CLAIM
                                                  (ECF No. 27)
16
                                                  ORDER DIRECTING CLERK TO CLOSE
17                                                CASE
18

19

20          Ricardo Martinez (“Plaintiff”) is a state prisoner proceeding pro se and in forma
21   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to
22   a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
23          On September 25, 2020, findings and recommendations were entered, recommending
24   that this case be dismissed based on Plaintiff’s failure to state a claim upon which relief may be
25   granted under § 1983. (ECF No. 30.) On October 14, 2020, Plaintiff filed objections to the
26   findings and recommendations. (ECF No. 31.)
27          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
28   court has conducted a de novo review of this case. Having carefully reviewed the entire file,

                                                     1
           Case 1:19-cv-00967-AWI-GSA Document 33 Filed 12/02/20 Page 2 of 2



 1   including Plaintiff’s objections, the court finds the findings and recommendations to be
 2   supported by the record and proper analysis.
 3          Accordingly,
 4          1.      The findings and recommendations issued by the magistrate judge on September
 5                  25, 2020 (Doc. No. 30), are adopted in full;
 6          2.      This action is DISMISSED with prejudice for failure to state a claim upon
 7                  which relief may be granted under § 1983; and
 8          3.      The Clerk of Court is directed to CLOSE this case.
 9

10
     IT IS SO ORDERED.
11

12   Dated: December 2, 2020
                                                 SENIOR DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    2
